Citation Nr: 0910833	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of 
decompression sickness.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1986 
to October 1987, May 1995 to October 1995, and January 2003 
to June 2004.  A statement of medical examination and duty 
status dated December 1, 1999, also indicates that the 
Veteran had a period of active duty for training and was 
treated for an injury incurred in the line of duty in late 
November and early December 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for residuals of decompression sickness.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  A 
transcript of the hearing is of record.

A December 2004 VA examination notes that the examiner found 
that the Veteran's intermittent parasthesias to be the result 
of his degenerative disc disease (DDD).  The Veteran was 
granted entitlement to service connection for DDD in the 
March 2005 rating decision on appeal.  There is other medical 
evidence of record which indicates that the Veteran has 
peripheral neuropathy affecting both of his feet.  As the 
issue of entitlement to service connection for parasthesias 
and peripheral neuropathy affecting the lower extremities on 
a direct or secondary basis has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  The Veteran's potential claim of entitlement 
to service connection for parasthesias and peripheral 
neuropathy affecting the lower extremities on a direct and 
secondary basis is referred to the RO for appropriate action.







FINDING OF FACT

The evidence shows a relationship between the current 
residuals of decompression sickness and service.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
decompression sickness have been met.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102 and 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim for service connection for residuals of 
decompression sickness has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted below, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Analysis

The Veteran seeks service connection for residuals of 
decompression sickness.  At his February 2009 hearing he 
testified that he had a hypoxic episode as a result of 
piloting a non-pressurized aircraft in 1999.  Specifically, 
the Veteran testified that after his flight he went to his 
flight surgeon complaining of numbness and tingling in his 
lower extremities and that he was transferred to a civilian 
hospital where he spent numerous days in a hyperbaric 
chamber.  He also testified that he has had these symptoms 
continuously since the in-service incident.  Finally, the 
Veteran testified that he has not had any other similar 
decompression incidents following service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2008).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present residuals of decompression sickness 
disability.  A VA examination was conducted in July 2008.  
The Veteran reported that he can no longer get a license to 
fly, cannot dive, and has severe numbness on extended airline 
flights.  Following a physical and neurologic examination the 
Veteran was given a diagnosis of status post decompression 
sickness.

A statement of medical examination and duty status dated 
December 1, 1999, notes that the Veteran was conducting high 
altitude training at Fairchild Air Force Base when he noticed 
tingling and pain in his extremities.  The flight surgeon 
ordered the Veteran to the nearest emergency room for 
treatment.  Private hospital records dated on December 1, 
1999, and noted to be a final report, indicate that the 
Veteran was an Army reserve pilot and flew on the last two 
days.  He noticed after the first day of flying that he had 
some tingling of his skin and pain in his thigh.  After 
flying the next day, he had severe pain in his lower back and 
buttocks, and some tingly sensations.  An assessment of 
possible decompression sickness was made and it was noted 
that the Veteran was referred to the hyperbaric chamber for 
further treatment.  Private treatment records dated in 
December 1999, note that on November 29 to December 1, 1999, 
the Veteran complained of tingling in his left thigh, 
buttocks, low back, and hands and fingers, and numbness in 
his lips.  The Veteran was treated with oxygen for 
recompression on December 1, 1999.  

As the record shows a present a diagnosis of status post 
decompression sickness and treatment for post decompression 
sickness in service, the determinative issue is whether they 
are directly related.

The favorable evidence consists of the Veteran's testimony 
that his residuals of decompression sickness disability began 
in service and that he has had the same manifestations of 
that disability from service to the present.  The Board finds 
this testimony to be credible and notes that the Veteran's 
STRs and private hospital records support his assertions.  
The Veteran is competent to report current symptoms, such as 
pain and tingling, and a continuity of such symptoms since 
service.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002) (finding a 
veteran competent to testify to symptomatology capable of lay 
observation).  Furthermore, the Veteran credibly testified 
that he has had no decompression incidents since service and 
the July 2008 VA examiner diagnosed the Veteran with status 
post decompression sickness.  

The competent and credible evidence of record supports the 
Veteran's contentions, and service connection for residuals 
of decompression sickness is warranted. 










ORDER

Entitlement to service connection for residuals of 
decompression sickness, is granted, subject to the rules and 
payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


